Exhibit 10.1
 
 
HAMPSHIRE GROUP, LIMITED
 114 West 41st Street
New York, NY 10036


March 7, 2013




BGY II, LLC
c/o Buxbaum Group
28632 Roadside Drive, Suite 200
Agoura Hills, CA 91301
Attn:  Mr. Paul Buxbaum
Facsimile:  (818) 878-3911
e-mail:  pbuxbaum@buxbaumgroup.com
 
Copy:
Stevens & Lee
 
620 Freedom Business Center, Suite 200
 
P.O. Box 62330
 
King of Prussia, PA 19406
 
Attn: Steven M. Tyminski, Esq.
 
Facsimile: (610) 371-7986
 
e-mail: smt@stevenslee.com



Re: Merger Agreement Amendment


Ladies and Gentlemen:


Reference is made to that certain Agreement and Plan of Merger (the
“Agreement”), dated as of June 13, 2011, as amended on August 15, 2011 and
August 25, 2011, by and between Hampshire Group, Limited, a Delaware corporation
(“Parent”), RG Merger Sub, S.A., a Honduran sociedad anonima and a wholly owned
subsidiary of Parent, Rio Garment S. de R.L., a limited liability company
organized under the laws of the Republic of Honduras (the “Company”), the
Equityholders of the Company listed on Schedule I of the Agreement and BGY II,
LLC, a Delaware limited liability company in its capacity as the Equityholders’
Representative.  Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Agreement.


For good and valuable consideration, the receipt and sufficient of which are
hereby acknowledged, the undersigned parties hereby agree, pursuant to Section
13.6 of the Agreement, to the following:


1.  
Section 11.7(b) of the Agreement shall be amended and restated in its entirety
as follows:


 
 
 

--------------------------------------------------------------------------------

 
 
“(b) No later than the earlier of (x) April 1, 2013 and (y) five days following
the date of a Trigger Event, Parent shall issue to the Equityholders’
Representative (for transfer by the Equityholders’ Representative pursuant to
and in accordance with the provisions of the Equityholders Distribution of
Proceeds Agreement) 822,368 shares of Parent Common Stock.  For the purposes of
this Section 11.7(b), “Trigger Event” shall mean the first day on which Parent
has become aware of an “ownership change” of Parent as defined in Section
382(g)(1) of the U.S. Internal Revenue Code of 1986, as amended.”


2.  
The parties hereto acknowledge and agree that after issuance of the shares as
contemplated by the above amendment to Section 11.7(b) of the Agreement, 137,061
shares of Parent Common Stock (which constitute the Two Year Tax Holdback
Shares) shall continue to be held back and released in accordance with Section
11.7 of the Agreement.



3.  
This letter agreement shall be binding upon and inure solely to the benefit of
each party to the Agreement and its successors and permitted assigns.



4.  
In the event that any provision of this letter agreement is declared by any
court or other judicial or administrative body to be null, void or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this letter agreement shall remain in full
force and effect.



5.  
The provisions set forth in this letter agreement shall be deemed to be and
shall be construed as part of the Agreement to the same extent as if fully set
forth verbatim therein.  In the event of any variation or inconsistency between
any provision contained in this letter agreement and any provision contained in
the Agreement, the provision contained herein shall govern.  All references in
the Agreement or any other agreements, instruments and documents executed and
delivered in connection therewith to the “Agreement” shall be deemed to refer to
the Agreement as amended hereby.

 
6.  
This letter agreement shall be deemed to properly amend the Agreement in
accordance with Section 13.6 of the Agreement.  Except as expressly modified by
this letter agreement, all of the terms, covenants, agreements, conditions and
other provisions of the Agreement (including, without limitation, the Applicable
Survival Periods set forth in Section 11.1 of the Agreement) shall remain in
full force and effect in accordance with their respective terms.

 
7.  
This letter agreement shall be construed, performed and enforced in accordance
with, and governed by, the laws of the State of Delaware, without giving effect
to the principles of conflicts of laws thereof.

 
 
 
2

--------------------------------------------------------------------------------

 
 
8.  
This letter agreement may be executed by the parties hereto in one or more
counterparts or duplicate originals, each of which when so executed and
delivered shall be deemed an original, but all of which together shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart.  Any facsimile copies hereof or signature hereon shall, for
all purposes, be deemed originals.  The exchange of a fully executed letter
agreement (in counterpart or otherwise) by electronic transmission in PDF format
or by facsimile shall be sufficient to bind the parties hereto.

 
 
[signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 

         
Very truly yours,
         
PARENT
     
HAMPSHIRE GROUP, LIMITED,
a Delaware corporation
 
 
By: /s/ Peter Woodward
Name: Peter Woodward
Title: Chairman
         
MERGER SUB
         
RIO GARMENT S.A.,
 
a Honduran sociedad anonima (formerly known as RG Merger Sub, S.A.
and successor in interest to Rio Garment S. de R.L.)
         
By: /s/ Maura M. Langley
Name: Maura M. Langley
Title: Director





Acknowledged and agreed to as of the date first hereinabove set forth:




EQUITYHOLDERS’ REPRESENTATIVE
 
BGY II, LLC
a Delaware limited liability company
 
By: /s/ Paul Buxbaum
Name: Paul Buxbaum
Title: Member
 